Citation Nr: 0212377	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  00-10 314	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel





INTRODUCTION

The appellant is the widow of a veteran who had recognized 
active service from March 1945 to November 1945 and from 
December 1945 to April 1946.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal of an April 1999 
rating decision by the Manila Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2001, the case 
was remanded to the RO for further development and review.  


FINDINGS OF FACT

1. The veteran died on May [redacted], 1969; his death certificate 
lists the immediate cause of death as congestive heart 
failure due to cor pulmonale and active pulmonary 
tuberculosis (PTB), far advanced.  

2. At the time of the veteran's death, service connection had 
been established  for residuals of a right foot gunshot 
wound, rated 10 percent disabling.  

3. Congestive heart disease, cor pulmonale, and PTB were not 
manifested in service; heart disease was not manifested in 
the first postservice year; PTB was not manifested in the 
first three postservice years; and neither any heart 
disease nor PTB is shown to be related to service.  

4. The veteran's death was not caused by a service-connected 
disability, and service connected disability did not 
contribute to cause, or accelerate, his death.   




CONCLUSIONS OF LAW

1. Service connection for cor pulmonale and active PTB is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).  

2.  Service connection for the cause of the veteran's death 
is not warranted.       38 U.S.C.A. §§ 1310, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the VCAA, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA applies in the instant case.  See 
VAOPGCPREC 11-2000.  However, the Board finds that applicable 
provisions of the VCAA and implementing regulations are 
satisfied.

The case has been considered on the merits.  The appellant 
has been notified of the applicable laws and regulations 
which set forth the criteria for establishing service 
connection for the cause of death.  Discussions in the rating 
decision, statement of the case, and supplemental statements 
of the case have informed her of what is necessary to support 
her claim.  Moreover, in a May 2001 letter, the RO, among 
other things, advised her not only of the types of evidence 
necessary to support her claim, but also of the types of 
evidence VA would assist her in obtaining.  See Quartuccio v. 
Principi, No. 01-997 (Vet. App. June 19, 2002).  
Consequently, the notice provisions of the VCAA are met.

Furthermore, there has been substantial compliance with the 
duty to assist provisions of the VCAA and implementing 
regulations.  The record includes service medical records, 
certificates of marriage and death, VA medical records and 
hospital records, private medical records, a VA examination 
report in April 1956, and lay witness statements.  
Significantly, no outstanding evidence relevant to the issue 
on appeal has been identified by the appellant.  Under these 
circumstances, no further action to assist the appellant with 
her claim is indicated. 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  The appellant is not prejudiced by the Board's 
review of the appeal based on the current record.   

Analysis

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  This question will be resolved by the use of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  38 
C.F.R. § 3.312(b).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
heart disease or PTB, are presumed to have been incurred in 
service if manifest to a compensable degree within a 
specified postservice period (1 year for heart disease, 3 
years for PTB).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran died on May [redacted], 1969, at the age of 52.  The 
certificate of death lists the immediate cause of death as 
congestive heart failure due to cor pulmonale and active 
pulmonary turboculosis, far advanced.  No autopsy was 
performed.  

At the time of the veteran's death, service connection had 
been established for residuals of a right foot gunshot wound, 
rated 10 percent.  There is no suggestion in the record that 
the veteran's service-connected right foot gunshot wound was 
an immediate or underlying cause of his death, and the 
appellant does not contend otherwise.  Further, the veteran's 
service-connected right foot gunshot wound did not affect a 
vital organ, accelerate his death or contribute to his death 
in any manner, and the appellant does not contend otherwise.  
The appellant's essential argument is that the death-causing 
PTB was incurred (or may be presumed to have been incurred) 
in service.  

Service medical records do not show any complaints or 
treatment for PTB.  No reference was made to any disabilities 
on the processing affidavit of December 1945, and on the 
processing affidavit executed in May 1946, a notation was 
made of a slight disability incurred when he was accidentally 
shot in the right foot in April 1946.  Separation examination 
in April 1946 found the veteran's lungs to be resonant 
throughout with no rales.  The breath sounds were normal.  
Chest X-rays in May 1946 revealed both lungs were normal.  

The earliest recorded diagnosis of PTB was in 1951.  A 
private medical statement from Elpidio L. Gamboa, M.D. 
reported that the veteran first came to him in 1951 and was 
found in need of hospitalization with symptoms and signs of 
PTB.  Private medical records from Lazaro Hospital noted that 
the veteran was hospitalized for PTB between August 1951 and 
December 1951.

In addition to the fact that there is no medical evidence 
that the veteran acquired PTB in service or that it was 
manifested in the first three postservice years, here is no 
medical evidence relating the PTB to service.  Neither Dr. 
Gamboa's private medical statement nor the records from 
Lazaro Hospital indicate that PTB was acquired in service.  
Moreover, there was no indication from the April 1956 VA 
examination report, VA hospital records in August 1962, or 
from the private medical records from Lazara Hospital between 
1960 until the veteran's death in May 1969 that his PTB was 
acquired in service, was manifested within three years 
following service, or was otherwise related to service. 

The Board notes the opinion of the appellant that the 
veteran's pulmonary turboculosis was related to his service 
and the February 1956 lay witness statement by J.G. that the 
veteran had symptoms of pulmonary tuberculosis in 1948.  
However, they are laypersons, and are not competent to 
provide such opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The Board also notes the February 
1956 statement by S.G., indicating that between June 1948 to 
October 1955, he witnessed the veteran exhibiting symptoms of 
spitting blood, coughing, and being anemic.  Nevertheless, 
there is no corroborating medical evidence to support the 
statement by S.G.  Despite requests for documentation from 
the appellant, there is no evidence that the veteran received 
medical treatment for these symptoms or pulmonary 
tuberculosis until 1951, approximately five years after 
separation from service.  Further, as with the appellant and 
J.G., S.G. does not appear to have any medical expertise, and 
as such, is not competent to offer an opinion as to medical 
etiology or diagnosis of the veteran's symptoms.  Id.  In 
sum, all of the competent (medical) evidence weighs against a 
finding that the veteran's PTB was service connected.

There is no competent evidence relating the veteran's cause 
of death to a service-connected disability.  There is 
likewise no competent evidence that service connected 
disability contributed to cause or accelerated his death.  
Hence, service connection for the cause of his death is not 
warranted.  The preponderance of the evidence is against the 
appellant's claim, and it must be denied. 


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

